Citation Nr: 0721271	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  06-03 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified at a videoconference hearing held 
before the undersigned Veterans Law Judge in May 2007.  A 
transcript of that hearing has been associated with the 
claims file.


FINDING OF FACT

There is no evidence of degenerative joint disease in service 
and no competent evidence of a nexus between the current 
diagnoses of degenerative joint disease and the veteran's 
period of active service many years ago.


CONCLUSION OF LAW

Service connection for degenerative joint disease is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  In addition, certain chronic diseases such as 
arthritis may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran served on active duty from May 1969 to November 
1970.  During his May 2007 video conference hearing, the 
veteran testified that he had a low back and knee condition 
at the time of entrance examination and that these disorders 
were aggravated as a result of his active duty service.  

However, review of the veteran's service medical record is 
not only silent with respect to findings of degenerative 
joint disease; these records are also silent with respect to 
findings of back or knee impairment, to include upon 
enlistment.  Moreover, the February 1969 examination report 
for enlistment and the September 1969 examination report for 
airborne service reflect that the veteran's spine and other 
musculoskeletal structure were clinically normal and he 
reported no history of bone, joint, or other deformity; 
recurrent back pain, or trick or locked knee.  

Similarly, post service medical records are silent with 
respect to findings of degenerative joint disease until a 
December 2003 VA treatment record notes an assessment of 
"rule out degenerative joint disease of the right shoulder" 
and a July 2004 VA treatment record notes that X-ray 
examination of the cervical spine showed disc space narrowing 
and degenerative change at multiple levels.  Importantly, 
these records do not indicate the residuals of an injury in 
service, providing evidence against this claim. 

Upon consideration of the foregoing, the Board finds that 
service and post service medical records provide negative 
evidence against the veteran's claim, showing that 
degenerative joint disease was not shown in service or for 
approximately 33 years thereafter.  The gap in time from the 
date of the veteran's discharge from active duty service 
until the initial diagnoses of degenerative joint disease 
provides evidence against his claim as it indicates no 
relationship between service and his claimed disability.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

It is noted that the veteran contends that service connection 
for degenerative joint disease is warranted because this 
disorder was aggravated during his period of active duty 
service; however, as a layperson, he is not competent to 
provide an opinion on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

In this regard, it is noted that, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, No. 04-
0534 (Vet. App. June 15, 2007 ). 

In this case, the Board finds that the service and post-
service medical records (indicating a disorder that began 
years after service) outweigh the veteran's statements of a 
disorder since service. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107. 

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A letter dated in December 2004 and provided to 
the appellant prior to the June 2005 rating decision on 
appeal satisfies the duty to notify provisions as this letter 
discusses the criteria with respect to the appellant's claim.  
Moreover, since the appellant's claim is being denied, no 
disability rating or effective date will be assigned.  
Therefore, there can be no possibility of prejudice to the 
appellant.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

As for the duty to assist, the RO has obtained the veteran's 
service and VA medical records and he has submitted lay 
evidence in the form of his written communications and 
videoconference hearing testimony.  The evidence associated 
with the claims file adequately addresses the requirements 
necessary for evaluating the claim decided herein.

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, his claim was readjudicated in a 
statement of the case, and there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless error.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims and found that the error was harmless, as the 
Board has done in this case.)

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board further finds that the 
evidence, which is silent with respect to degenerative joint 
disease in service or for approximately 33 years thereafter, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide this claim.  See 
38 C.F.R. § 3.159(c)(4).  

As service and post-service medical records provide no basis 
to grant this claim and provide evidence against this claim, 
the Board finds no basis to obtain a VA examination or 
medical opinion.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  The holding in Charles was 
clearly predicated on the existence of evidence of both in-
service incurrence and of a current diagnosis.  Simply 
stated, referral of this case for an examination or to obtain 
a medical opinion under the circumstances here presented 
would be a useless act.  Specifically, there is no finding of 
degenerative joint disease in service.  Accordingly, the duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2).

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App.  540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.


ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


